DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to a device of claim(s) 1-14 and 16-19 in the reply filed on 5/19/21 is acknowledged.
Claim(s) 15 and 20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 and 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “has” (line 7) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 1, the claim term “has” (line 10) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 2, the claim term “has” (line 1) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 7, the claim term “have” (line 2) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 8, the claim term “has” (line 2) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 9, the claim term “has” (line 2) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 11, the claim term “having” (line 2) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 12, the claim term “having” (line 4) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is 
For claim 13, the claim term “having” (line 1) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 16, the claim term “has” (line 8) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 16, the claim term “has” (line 11) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
Dependent claim(s) 2-14 and 17-19 fail to cure the ambiguity of independent claim(s) 1 and 16, thus claim(s) 1-14 and 16-19 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0089779 to Dantus et al. (hereinafter “Dantus”)
For claim 1, Dantus discloses a device for wearing on a wearer’s head (“helmet,” Abstract), the device comprising:
a base (2) (Fig. 16) (para [0069]) configured to (Examiner’s Note: functional language, i.e., capable of) conform to the wearer’s head (see Fig. 21) (para [0088]) and retain a plurality of pouches on an outer surface of the base (see 130 retained on 20 in Fig. 16) (para [0069]), the plurality of pouches configured to (Examiner’s Note: functional language, i.e., capable):
	absorb at least a portion of an impact force towards the outer surface of the base (para [0069]-[0070]) (see more generally para [0068]-[0076]);
	provide an indication when the impact force directed towards the outer surface of the base has a magnitude exceeding a concussion-indicating level of force (para [0069]-[0070]) (see more generally para [0068]-[0076]); and
	provide a location of impact when the impact force directed towards the outer surface of the base has a magnitude exceeding the concussion-indicating level of force (para [0069]-[0070]) (see more generally para [0068]-[0076]).
For claim 16, Dantus discloses a device for wearing on a wearer’s head (“helmet,” Abstract), the device comprising:
a base (2) (Fig. 16) (para [0069]) configured to (Examiner’s Note: functional language, i.e., capable of) conform to the wearer’s head (see Fig. 21) (para [0088]); and

	absorb at least a portion of an impact force towards the outer surface of the base (para [0069]-[0070]) (see more generally para [0068]-[0076]);
	provide an indication when the impact force directed towards the outer surface of the base has a magnitude exceeding a concussion-indicating level of force (para [0069]-[0070]) (see more generally para [0068]-[0076]); and
	provide a location of impact when the impact force directed towards the outer surface of the base has a magnitude exceeding the concussion-indicating level of force (para [0069]-[0070]) (see more generally para [0068]-[0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 6-12, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantus in view of U.S. Patent Application Plication No. 2014/0173812 to Krueger.
For claim 2, Dantus does not expressly disclose wherein the base has a plurality of receptacles arranged on an outer surface of the base, each receptacle of the plurality of receptacles being configured to retain a respective pouch of the plurality of pouches.
However, Krueger teaches wherein a base (see 40 in Fig. 6) (also see 302 in Fig. 15) has a plurality of receptacles (40, 42) arranged on an outer surface of the base (as can be seen in Fig. 6), each receptacle of the plurality of receptacles being configured to (Examiner’s Note: functional language, i.e., capable of) retain a respective pouch of a plurality of pouches (as can be seen in Fig. 6).
It would have been obvious to a skilled artisan to modify Dantus wherein the base has a plurality of receptacles arranged on an outer surface of the base, each receptacle of the plurality of receptacles being configured to retain a respective pouch of the plurality of pouches, in view of the teachings of Krueger, because a receptacle is a suitable structure to position Dantus’ pouches on its base.
For claim 3, Dantus, as modified, further discloses wherein each receptacle of the plurality of receptacles defines a pocket configured to retain the respective pouch of the plurality of pouches against the outer surface of the base (as can be seen in Fig. 6 of Krueger).
For claim 4, Dantus, as modified, further discloses wherein each receptacle defines an opening and a pocket extending inwardly from the opening (as can be seen in Fig. 6 of Krueger), the pocket being configured to retain the respective pouch of the plurality of pouches against the outer surface of the base (as can be seen in Fig. 6 of Krueger).
For claim 6, the embodiment relied upon above of Dantus and Kruger do not expressly disclose wherein at least a portion of each receptacle of the plurality of receptacles is at least partially transparent to provide for an observer to see the respective pouch of the plurality of pouches retained in each receptacle.

It would have been obvious to a skilled artisan to modify the first relied upon embodiment of Dantus wherein at least a portion of each receptacle of the plurality of receptacles is at least partially transparent to provide for an observer to see the respective pouch of the plurality of pouches retained in each receptacle, in view of the teachings of another embodiment of Dantus, for the obvious advantage of “permitting visual interrogation … after an impact” (see para [0063] of Dantus).
For claim 7, Dantus, as modified, further discloses wherein at least some of the receptacles of the plurality of receptacles have a rectangular shape (as can be seen in Fig. 6 of Krueger).
For claim 8, Dantus does not expressly disclose wherein each pouch of the plurality of pouches has a width in a range of about 0.5 inches to about 1 inch.
However, Dantus does teach that the plurality of pouches may be on the order of micrometers (para [0070]).
It would have been obvious to a skilled artisan to modify Dantus wherein each pouch of the plurality of pouches has a width in a range of about 0.5 inches to about 1 inch, because limitations relating to the size of the pouch are just a changes in size and/or proportion, which has been held to patentably distinguish over prior art.  See MPEP 2144.04(IV)(A).  Here, the change in size would just allow for a more macro evaluation of position/location of the impact of the concussive level force.
For claim 9, Dantus does not expressly disclose wherein each pouch of the plurality of pouches has length in a range of about 0.5 inches to about 1 inch.
However, Dantus does teach that the plurality of pouches may be on the order of micrometers (para [0070]).

For claim 10, Dantus further discloses wherein each pouch of the plurality of pouches comprises a resiliently flexible material enclosing a fluid (para [0070]-[0071]).
For claim 11, Dantus further discloses wherein each pouch is configured to rupture upon receiving an impact force having a magnitude exceeding a concussion-indicating level of force (para [0069]-[0070]) (see more generally para [0068]-[0076]).
For claim 12, Dantus further discloses wherein the receptacles are arranged on the outer surface of the base (see Fig. 16) to provide (Examiner’s Note: functional language, i.e., capable of) for the fluid to travel from one or more of the plurality of pouches to the base upon the one or more of the plurality of pouches receiving an impact force having a magnitude exceeding a concussion-indicating level of force (see Fig. 16) (para [0069]-[0070]) (see more generally para [0068]-[0076]).
For claim 14, Dantus further discloses wherein the fluid includes a dye of a colour that contrasts a colour of the base (para [0070]).
For claim 17, Dantus further discloses wherein the impact detection and absorption layer includes a plurality of pouches (130) (Fig. 16).
Dantus does not expressly disclose wherein the impact detection and absorption layer includes a plurality of receptacles arranged on an outer surface of the base, each receptacle configured to retain a pouch of the plurality of pouches against the outer surface of the base.
However, Krueger teaches a plurality of receptacles (40, 42) arranged on an outer surface of the base (see 40 in Fig. 6) (also see 302 in Fig. 15), each receptacle of the plurality of receptacles being 
It would have been obvious to a skilled artisan to modify Dantus wherein the impact detection and absorption layer includes a plurality of receptacles arranged on an outer surface of the base, each receptacle configured to retain a pouch of the plurality of pouches against the outer surface of the base, in view of the teachings of Krueger, because a receptacle is a suitable structure to position Dantus’ pouches on its base.
For claim 18, Dantus, as modified, further discloses wherein each receptacle of the plurality of receptacles defines a pocket to retain a pouch of the plurality of pouches against the outer surface of the base (as can be seen in Fig. 6 of Krueger).
For claim 19, Dantus, as modified, further discloses wherein each receptacle defines an opening and a pocket extending inwardly from the opening (as can be seen in Fig. 6 of Krueger) to retain a pouch of the plurality of pouches against the outer surface of the base (as can be seen in Fig. 6 of Krueger).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantus in view of Krueger, and further in view of U.S. Patent Application Publication No. 2014/0020158 to Parsons et al. (hereinafter “Parsons”).
For claim 5, Dantus and Krueger do not expressly disclose wherein the plurality of receptacles are arranged in an array on the outer surface of the base to cover at least frontal, parietal temporal and occipital bones of the wearer’s skull when worn by the wearer.
However, Parsons teaches wherein a plurality of receptacles (that contain gas, liquid, gel, foam, fiber, see Abstract) are arranged in an array on an outer surface of a base to cover at least frontal, parietal temporal and occipital bones of the wearer’s skull when worn by the wearer (as can be seen in Figs. 1-3 and 7).
.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dantus in view of Krueger, and further in view of U.S. Patent Application Publication No. 2004/0006312 to Donnan et al. (hereinafter “Donnan”).
For claim 13, Dantus and Krueger do not expressly disclose wherein the fluid is a liquid or a gel having a viscosity in a range of about 85 to about 140 cP at 20°C.
However, Donnan teaches wherein a fluid is a liquid or a gel having a viscosity in a range of about 85 to about 140 cP at 20°C.
It would have been obvious to a skilled artisan to modify Dantus wherein the fluid is a liquid or a gel having a viscosity in a range of about 85 to about 140 cP at 20°C, in view of the teachings of Donnan, because such fluid properties are suitable fluid properties for the pouches of Dantus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791